Case 1:17-cv-00125-JTN-SJB ECF No. 72 filed 01/15/20 PageID.1109 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


LETICIA RUDOLPH,

           Plaintiff,                       Case No. 1:17−cv−125

    v.                                      Hon. Janet T. Neff

DANIEL T. BABINEC, et al.,

           Defendants.
                                      /



                                      ORDER
       The Court has been informed of the parties' agreement to settle this
matter and hereby orders that appropriate stipulated dismissal papers,
prepared for entry by United States District Judge Janet T. Neff, shall be filed
with the Court by February 14, 2020.

         IT IS SO ORDERED.


Dated: January 15, 2020                             /s/ Ellen S. Carmody
                                                   ELLEN S. CARMODY
                                                   U.S. Magistrate Judge
